Citation Nr: 0009383	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-15 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

H. Roberts, Counsel





INTRODUCTION

The veteran served on active duty from July 1952 to November 
1952 and from March 1956 to October 1957.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1999 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the issues on appeal.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
service-connected disability which is productive of the loss 
or permanent loss of use of one or both feet; the loss or 
permanent loss of use of one or both hands; permanent 
impairment of vision of both eyes such that central visual 
acuity is 20/200 or less in the better eye, with corrective 
glasses, or central visual acuity is more than 20/200 if 
there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of 
visual field subtends an angular distance no greater than 20° 
in the better eye; or ankylosis of one or both knees or one 
or both hips.

2.  The evidence does not show that the veteran has service-
connected disability resulting in the anatomical loss or the 
loss of use of any of his extremities, or in blindness of 
both eyes.

3.  The veteran has established entitlement to service 
connection for residuals of a fracture of the transverse 
process of the lower first vertebra, evaluated as 
noncompensably disabling.

4.  The veteran has established entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for a right above the knee 
amputation, left lower extremity foot drop, erectile 
dysfunction, and major depression.

5.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations and entitlement to a certificate of 
eligibility for financial assistance in the purchase of a 
specially adapted automobile or automobile adaptive equipment 
may not be granted based upon consideration of disabilities 
for which compensation has been established pursuant to 
38 U.S.C. § 1151 because those disabilities are not treated 
"as if service-connected" for the purpose of consideration 
of entitlement to those benefits.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of a 
specially adapted automobile or automobile adaptive equipment 
are not met.  38 U.S.C.A. §§ 1151, 3902, 5107 (West 1991); 
38 C.F.R. § 3.808 (1999).

2.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations are not met.  
38 U.S.C.A. §§ 1151, 2101, 5107 (West 1991); 38 C.F.R. 
§§ 3.350, 3.809, 3.809a (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or special home adaptations and to a 
certificate of eligibility for financial assistance in the 
purchase of a specially adapted automobile or automobile 
adaptive equipment.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claims are denied.

I.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 
38 C.F.R. § 3.808.  The claimant must have had active 
military, naval or air service.  38 C.F.R. § 3.808(a) (1999).  
One of the following must exist and be the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service:  (i) loss or permanent loss 
of use of one or both feet; (ii) loss or permanent loss of 
use of one or both hands; (iii) permanent impairment of 
vision of both eyes:  central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye; and (iv) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808(b) (1999).  A 
specific application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that the conveyance will be operated only by 
persons properly licensed.  38 C.F.R. § 3.808(c) (1999).

The veteran has established entitlement to service connection 
for residuals of a fracture of the transverse process of the 
lower first vertebra, evaluated as noncompensably disabling.  
The veteran's has established entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for a right above the knee 
amputation, left lower extremity foot drop, erectile 
dysfunction, and major depression.

The Board notes that 38 U.S.C.A. § 1151, found in 38 U.S.C.A. 
Chapter 11, states that:

Compensation under this chapter and 
dependency and indemnity compensation 
under Chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.

38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

The plain meaning of 38 U.S.C. § 1151 is unambiguous, that 
benefits are granted for a disability or death "as if" 
service-connected.  The statute also clearly applies only to 
applicable benefits under 38 U.S.C. Chapter 11 or 38 U.S.C. 
Chapter 13.

The benefits at issue in this case are authorized by 
38 U.S.C. § 3902, found in 38 U.S.C. Chapter 39.  Therefore, 
it is apparent that any disabilities for which compensation 
has been established pursuant to 38 U.S.C. § 1151 may not be 
considered as if service-connected for the purpose 
determining whether there is entitlement to benefits under 
38 U.S.C. Chapter 39.  See, Mintz v. Brown, 6 Vet. App. 277 
(1994) (Entitlement to benefits pursuant to 38 U.S.C. Chapter 
35 may not be established where entitlement to dependency and 
indemnity compensation for the cause of the veteran's death 
was granted pursuant to 38 U.S.C. § 1151).

The Board also notes that 38 C.F.R. § 3.808 only authorizes 
entitlement to benefits pursuant to 38 U.S.C. § 3902 for 
"disease or injury incurred in or aggravated during active 
military, naval or air service."  38 C.F.R. § 3.808(b) 
(1999).  The disabilities for which the veteran has 
established entitlement to benefits pursuant to 38 U.S.C. 
§ 1151 are not shown to have been incurred in or aggravated 
by the veteran's service.

Therefore, the Board may consider only the veteran's service-
connected back disability, which is rated as noncompensably 
disabling, in determining whether entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of a specially adapted automobile or automobile 
adaptive equipment is warranted.

Based upon consideration only of the service-connected back 
disability, the Board finds that the medical evidence does 
not show that the veteran has service-connected disability 
which is productive of the loss or permanent loss of use of 
one or both feet; the loss or permanent loss of use of one or 
both hands; permanent impairment of vision of both eyes such 
that central visual acuity is 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity is 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye; or ankylosis of one or 
both knees or one or both hips.

Accordingly, the Board finds that the criteria for 
entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment are not met and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1151, 
3902, 5107 (West 1991); 38 C.F.R. § 3.808 (1999).


II.  Entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or special home adaptations.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:

(a) Service.  Active military, naval or 
air service after April 20, 1898, is 
required.  Benefits are not restricted to 
veterans with wartime service, and

(b) Disability.  The disability must have 
been incurred or aggravated as the result 
of service as indicated in 38 C.F.R. 
§ 3.809(a) of this section and the 
veteran must be entitled to compensation 
for permanent and total disability due 
to:  (1) The loss, or loss of use, of 
both lower extremities, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, 
or (2) Blindness in both eyes, having 
only light perception, plus the 
anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss 
of use of one lower extremity together 
with residuals of organic disease or 
injury which so affect the functions of 
balance or propulsion as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or 
(4) The loss or loss of use of one lower 
extremity together with the loss of loss 
of use of one upper extremity which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair.

38 C.F.R. § 3.809 (1999).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met:

(a) The veteran is not entitled to a 
certificate of eligibility for assistance 
in acquiring specially adapted housing 
under § 3.809 nor had the veteran 
previously received assistance in 
acquiring specially adapted housing under 
38 U.S.C. 2101(a).  A veteran who first 
establishes entitlement under this 
section and who later becomes eligible 
for a certificate of eligibility under 
§ 3.809 may be issued a certificate of 
eligibility under § 3.809.  However, no 
particular type of adaptation, 
improvement, or structural alteration may 
be provided to a veteran more than once.

(b) The veteran is entitled to 
compensation for permanent and total 
disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss 
or loss of use of both hands.

38 C.F.R. § 3.809a (1999).

The Board notes that the benefits at issue in this claim are 
authorized by statutes found in 38 U.S.C. Chapter 21 at 
38 U.S.C.A. § 2101-2106 (West 1991).  Therefore, as discussed 
above, the Board may not consider those disabilities for 
which the veteran has established service connection pursuant 
to 38 U.S.C. § 1151 in determining whether the veteran is 
eligible for benefits pursuant to 38 U.S.C.A. Chapter 21, as 
disabilities for which entitlement to compensation for 
benefits pursuant to 38 U.S.C. § 1151 has been established 
are only considered "as if" service-connected for the 
purposes of benefits found in 38 U.S.C. Chapter 11 or 
38 U.S.C. Chapter 13.

In fact, the VA General Counsel has held that a veteran with 
a disability resulting from VA treatment who has been 
determined eligible for compensation "as if" such injury 
were service-connected pursuant to 38 U.S.C. § 1151 is not 
eligible for a special housing adaptation grant as a result 
of the disability resulting from VA medical care.  VAOPGCPREC 
24-97 (July 3, 1997).

Therefore, the Board may consider only the veteran's service-
connected back disability in determining whether he meets the 
criteria for entitlement to a certificate of eligibility for 
financial assistance in acquiring specially adapted housing 
or special home adaptations.

The Board finds that the evidence does not show that the 
veteran has service-connected disability resulting in the 
anatomical loss or the loss of use of any of his extremities, 
or in blindness of both eyes.

Accordingly, the Board finds that the criteria for 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations are not met and the veteran's claim therefor 
is denied.  38 U.S.C.A. §§ 1151, 2101, 5107 (West 1991); 
38 C.F.R. §§ 3.350, 3.809, 3.809a (1999).


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of a specially adapted automobile 
or automobile adaptive equipment is denied.

This appeal is denied in its entirety.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

